DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedder et al. (US 20180081441 A1) in view of Karasin et al. (US 9336688 B2).

As per claim 1, Pedder discloses
a bottom layer comprising processing circuitry ([0059, 0066], See Figs. 1B and 2A, The control circuitry 116 can be disposed on the enclosure 102.); 
a tactile pixel layer disposed on top of the bottom layer, the tactile pixel layer comprising a plurality of tactile pixels, wherein the processing circuitry is configured to control operation of the plurality of tactile pixels through application of one or more stimuli to each tactile pixel and each tactile pixel is independently operable ([0064-0066, 0079], See Fig. 1B, Each haptic actuator can be selectively activated.); and 
a surface layer disposed on top of the tactile pixel layer, the surface layer comprising a deformable material ([0088], See Fig. 2B, The cover sheet 208 and display 204 can bend.), wherein 
each tactile pixel comprises: a top plate comprising a plurality of vertices; and a support strut coupled to each vertex of the plurality of vertices ([0071-0074], See Fig. 2B, The top plate can be the layers underneath the display 204 to the haptic actuator. Support structure 220 can be attached to a support component with one or more legs.), 
each support strut comprising a liquid crystal elastomer (LCE) hinge ([0070], The support structure 220 can be formed with a rigid material or a combination of materials such as elastomer.), but fails to disclose LCE hinge disposed between a first rigid portion and a second rigid portion.  
	However, Karasin discloses LCE hinge disposed between a first rigid portion and a second rigid portion (Col. 7 lines 47 to 52 and Col. 8 lines 1 to 16, See Fig. 3, 4A and 7A, The resilient material 204 is between two rigid portions. The structure 

As per claim 2, claim 1 is incorporated and Pedder discloses
the deformable material comprises a touch-sensitive material ([0060]).  

As per claim 3, claim 2 is incorporated and Pedder discloses
the top plate comprises one or more motion devices ([0051]).  

As per claim 4, claim 3 is incorporated and Pedder discloses
the one or more motion devices comprises a linear resonant actuator (LRA), an electromechanical regenerative actuator (EMR), a piezoelectric actuator, a pneumatic actuator, a spring actuator ([0051]).  

As per claim 5, claim 3 is incorporated and
the one or more motion devices are configured to apply a force upward on a finger of a user when the user applies a force downward on the tactile pixel ([0225-0236], See Figs. 16 and 17, The force can be applied upward when the user applies force downward.).  



As per claim 7, claim 1 is incorporated and Pedder discloses
the deformable material comprises a non-touch-sensitive material ([0060-0062], The display can be touch sensitive and so the glass or plastic making up the cover sheet would be non-touch-sensitive.).  

As per claim 8, claim 7 is incorporated and Pedder discloses
the top plate comprises one or more touch sensors configured to detect a finger of a user ([0084], See Fig. 2A, The force-sensing components 222 and 224 can detect touches on the cover sheet.).  

As per claim 15, Pedder discloses
a top plate comprising a plurality of vertices ([0071-0074], See Fig. 2B, The top plate can be the layers underneath the display 204 to the haptic actuator. Support structure 220 can be attached to a support component with one or more legs.); 
a plurality of support struts, each support strut coupled to a different one of the plurality of vertices of the top plate ([0071-0074], See Fig. 2B, Support structure 220 can be attached to a support component with one or more legs.), wherein each support strut comprises:  SMRH:4816-0125-4562.4-- 50 --P A T E N T Docket No. 31EV-299685 (2019-010/I P-A-3929) 
a first rigid portion and a second rigid portion; and a liquid crystal elastomer (LCE) hinge ([0070], The support structure 220 can be formed with a rigid material or a combination of materials such as elastomer.), but fails to disclose the LCE  disposed between a first rigid portion and a second rigid portion, each LCE hinge being independently controllable by applying a type and an amount of stimuli to the LCE hinge to move the LCE hinge from a first position to a second position.  
However, Karasin discloses LCE hinge disposed between a first rigid portion and a second rigid portion (Col. 7 lines 47 to 52 and Col. 8 lines 1 to 16, See Fig. 3, 4A and 7A, The resilient material 204 is between two rigid portions. The structure supports a plate.), 
each LCE hinge being independently controllable by applying a type and an amount of stimuli to the LCE hinge to move the LCE hinge from a first position to a second position  (Karasin, Col. 7 lines 16 to 20 and Col. 9 lines 55 to 67, Force applied to the springs would affect the state of the pins.). Pedder in view of Karasin are analogous art pertaining to display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the legs of Pedder have an elastomer portion between two rigid portions. The modified legs would continue to support the haptic display structure.

As per claim 16, claim 15 is incorporated and Pedder modified by Karasin disclose 
each LCE hinge is capable of changing a shape in a range from the first position to the second position based on the amount of stimuli applied (Karasin, See Figs. 20A-20D, The springs have a controllable range.).  


the top plate comprises one or more touch sensors configured to detect a finger of a user ([0084], See Fig. 2A, The force-sensing components 222 and 224 can detect touches on the cover sheet.).  .  

As per claim 18, claim 15 is incorporated and Pedder discloses
the top plate comprises one or more motion devices ([0051]).   

As per claim 19, claim 15 is incorporated and Pedder discloses
the one or more motion devices comprises a linear resonant actuator (LRA), an electromechanical regenerative actuator (EMR), a piezoelectric actuator, a pneumatic actuator, a spring actuator ([0051]).  

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedder et al. and Karasin et al. in view of Kyung et al. (US 20110199321 A1).

As per claim 9, claim 1 is incorporated and Pedder discloses
the processing circuitry is communicatively coupled to and configured to control one or more sensors and one or more devices ([0064-0066, 0079], See Fig. 1B, Each haptic actuator can be selectively activated.), but fails to disclose toDocket No. 31EV-299685(2019-010/I P-A-3929) cause the plurality of tactile pixels to create a physical representation of one or more visual icons displayed on a display in communication with the touchpad apparatus. 
toDocket No. 31EV-299685(2019-010/I P-A-3929) cause the plurality of tactile pixels to create a physical representation of one or more visual icons displayed on a display in communication with the touchpad apparatus ([0057]). Pedder and Karasin in view of Kyung are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the icons displayed have physical representation. The haptic feedback would enable more consistent input by the user due to an additional form of feedback other than visual.

As per claim 10, claim 9 is incorporated and Pedder modified by Karasin and Kyung discloses
the processing circuitry is configured to determine a type and an amount of stimuli to apply to each LCE hinge of a subset of tactile pixels to create the physical representation (Kyung, [0057, 0092-0095], The deformation to create the physical representation. Karasin, Col. 7 lines 16 to 20 and Col. 9 lines 55 to 67, Force applied to the springs would affect the state of the pins.).

As per claim 11, claim 9 is incorporated and Pedder modified by Kyung discloses
each visual icon being displayed on the display is associated with a different subset of tactile pixels of the plurality of tactile pixels (Kyung, [0057], See Figs. 3 and 6c, Each key would have different haptic actuation due to different placement.).  


the surface layer comprises: a translation region configured to create a physical representation of a visual representation projected on a display (Kyung, [0057], See Figs. 3); and a dynamically adjustable armrest region configured to conform to an anatomy of an arm of a user (Pedder, [0079], See Figs 16 and 17, The surface layer would conform to the user’s arm due to pressure.).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyung et al. and Pedder et al. in view of Karasin et al..

As per claim 13, Kyung discloses
identifying, by a processing circuitry of an infotainment system, one or more visual icons presented on a display ([0043]);  SMRH:4816-0125-4562.4-- 48 --P A T E N T Docket No. 31EV-299685 (2019-010/I P-A-3929) 
determining, by the processing circuitry, a shape and a position for each visual icon of the one or more visual icons ([0050-0057], See Figs. 2A-2C); 
identifying, by the processing circuitry, one or more tactile pixels associated with the shape and position of each visual icon ([0046]); 
determining, by the processing circuitry, configuration parameters for each identified tactile pixel associated with each visual icon, the configuration parameters comprising a type and an amount of stimuli to apply to each liquid crystal elastomer (LCE) hinge of each identified tactile pixel of the one or more tactile pixels associated with each visual icon; and manipulating, by the processing circuitry, one or more LCE hinges of each identified tactile pixel for each visual icon based on the determined configuration parameters, manipulating comprising applying the determined stimuli to the one or more LCE hinges of each identified tactile pixel ([0057, 0092-0095], The deformation to create the physical representation.), but fails to disclose a liquid crystal elastomer (LCE) hinge.
However, Pedder discloses a liquid crystal elastomer (LCE) ([0070], The support structure 220 can be formed with a rigid material or a combination of materials such as elastomer.). Kyung in view of Pedder are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace Kyung’s pins with Pedder’s haptic actuators and supporting structure. The supporting structure would continue to support the haptic device.
	However, Karasin discloses a hinge (Col. 7 lines 47 to 52 and Col. 8 lines 1 to 16, See Fig. 3, 4A and 7A, The resilient material 204 is between two rigid portions. The structure supports a plate. Col. 7 lines 16 to 20 and Col. 9 lines 55 to 67, Force applied to the springs would affect the state of the pins.). Kyung and Pedder in view of Karasin are analogous art pertaining to display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the legs of Pedder have an elastomer portion between two rigid portions. The modified legs would continue to support the haptic display structure.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedder et al. and Karasin et al. in view of Kim et al. (US 20180268232 A1).

the top plate comprises one or more biometric sensors.
	However, Kim discloses the top plate comprises one or more biometric sensors ([0100], See Fig. 5, Biometric sensor below display.).  Pedder and Karasin in view of Kim are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a biometric sensor below the display portion. Pedder discloses including a biometric display in their device.
As per claim 20, claim 15 is incorporated and Pedder fails to disclose the top plate comprises one or more biometric sensors.
However, Kim discloses the top plate comprises one or more biometric sensors ([0100], See Fig. 5, Biometric sensor below display.).  Pedder and Karasin in view of Kim are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a biometric sensor below the display portion. Pedder discloses including a biometric display in their device.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624